         Case 1:19-cv-02284-DLF Document 21 Filed 06/23/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 JASON B. LEE,

                Plaintiff,

        v.                                                 No. 19-cv-2284 (DLF)

 WILLIAM P. BARR,

                Defendant.


                                            ORDER

      For the reasons stated in the accompanying Memorandum Opinion, it is

      ORDERED that the defendant’s Motion to Dismiss, Dkt. 6, is GRANTED.

Accordingly, the plaintiff’s complaint is DISMISSED WITH PREJUDICE. It is further

      ORDERED that the plaintiff’s Motion to Amend his complaint, Dkt. 12, is DENIED.

      The Clerk of Court is directed to close this case.




                                                             ________________________
                                                             DABNEY L. FRIEDRICH
June 23, 2020                                                United States District Judge
